﻿
His Royal Highness Prince Saud Al-Faisal, Minister of Foreign Affairs, would have liked to be here today to address this Assembly, but compelling reasons relating to developments in the efforts of the Kingdom of Saudi Arabia to help bring about a settlement of the Lebanese problem made it necessary for His highness to remain in the Kingdom at this time. He asked me to convey his greetings to you, Mr. President, and to deliver his statement on his behalf.
"It gives me pleasure to congratulate you. Sir, on your election to the presidency of this forty-fourth session of the General Assembly, a tribute to you personally and to your wide experience in international affairs, and a tribute to the important role played by your country both regionally and internationally. I am confident that your presidency of the General Assembly at this session and your efficient conduct of its affairs will help to bring about good results. "I avail myself of this opportunity to express our appreciation to your predecessor, Mr. Dante Caputo, President of the General Assembly at its forty-third session, who conducted our work with objectivity and wisdom that earned him tine gratitude and appreciation of all. "It is also ay pleasure to reiterate our thanks and appreciation to the Secretary-General, Mr. Javier Perez de Cullar, for his untiring efforts during this year, as in previous years, to strengthen opportunities for peace and reduce tension in crisis areas, as well as for his persistent endeavours to solve international problems, whether political or other. His personal qualities have contributed greatly to what has been accomplished in these fields.
"The role of the United Nations in providing for a climate of detente, thereby contributing to the processes of reconciliation and the resolution of disputes, and in facilitating the means to eliminate the causes of dangerous conflicts between States is a major objective of the United Nations Charter. It gives us pleasure to witness the fact that the United Nations is performing .his role and to see that the super-Powers in particular have recognised that in the United Nations they have a body to which they can turn for help in realising the present stages of detente. There is no need to explain our appreciation of the importance of multilateral relations and their positive influence on bilateral relations. In discussing the importance and usefulness of multilateral relations, I must mention the constructive role the Gulf Co-operation Council is playing within the framework of the Arab League in co-ordinating and unifying the foreign and internal policies of its member States. We welcome the formation of the Arab Co-operation Council and of the Maghreb Unity Council, which incorporate two groups of Arab countries within the Arab League and which aim to consolidate co-operation and cohesion among them. We see in this regional cohesion within the framework of the Arab League an effective practical support of the League's objectives and of the goals of the United Nations.
"Just when we are witnessing the many indications of relaxation in the relations between the great Powers and indications of improvement in the nature of the dealings between adversary international blocs, at a time when the world is looking forward to the transformation of confrontation among the great Powers into a process of understanding and of the solution of conflicts by peaceful means, and just when the threats of a global war with weapons of mass destruction are gradually abating, raising great hopes that the danger of a nuclear war between the two blocs has receded far enough to give us a feeling off peace, we now find that world-wide dangers are beginning to appear on the scene, impede mankind's development and jeopardize the very existence off the human race if they are not dealt with in time.
"The multifaceted environmental problems and the dangers created by industrial progress make air and water unsafe for use, imperil the livelihood off man and the life of animals and jeopardize agriculture and the soil. Moreover, the damage and disruption to which the upper strata of the atmosphere are being subjected will affect life on Earth in general. "Then there are these deadly scourges, such as the spread of drugs by dangerous and criminal organizations with abundant means at their disposal that cross geographic borders, violate the sanctity of families and societies, break all moral human and spiritual bounds and spread these poisons fatal to the human spirit, sapping human vitality in its march for a safe existence, and leading to the destruction of citizen's character, the disintegration of social bonds and the dissolution of the individual's commitment to family, society and State. The United Nations has been alert to all those dangers at an early stage and, thankfully, it has called for the mobilization of the efforts worldwide to face then.
"In the economic field, the situation of the developing countries is increasingly deteriorating, and fee poor countries are becoming poorer and the rich countries richer. The problems of debt, protectionist policies and declining prices of raw materials, as well as fee gap between fee developing and the developed countries, and the underlying causes and consequences, are fee most important problems requiring an urgent solution.
"The fact that the leadership of the United States and the Soviet Union have reached fee present stage of understanding and are convinced of fee need to co-operate is a development worthy of our great appreciation, for their wisdom and ability to open up prospects favourable for their peoples and for mankind. If the steps taken during the last two years are sufficient indicators, we have reason to hope feat despite difficulties this spirit of agreement will continue, unhampered by any elements of destructive rivalry, which must be guarded against. He hope feat fee present understanding, mutual negotiation and co-operation portend a period of stability that will help us solve global non-military problems as well as regional problems which impinge upon the rights, security and peace of peoples. If this trend continues, we see an important role for the United Nations and its organs as effective instruments facilitating international understanding.
"At a time when international detente holds out promise for the solution of problems, the question of Palestine is entering such a critical phase that a special stand is required of the United Nations and its Member States, and all of us must shoulder our responsibilities in this regard.
"More than 22 years have elapsed since Israel's occupation of the West Bank and the Gaza Strip. In order to annex those areas, the Israeli authorities resort to prevarications, despite the resolutions of the Security Council and the General Assembly and the overwhelming opinion of the international community rejecting and condemning those Israeli attempts and calling for their termination.
"Then there was the sweeping Palestinian uprising. Twenty-three months have passed since the intifadah began. The Palestinian people, all of them - men, women, the elderly and children - have risen up against occupation and injustice. They confront Israeli occupation authorities and all their instruments of oppression and tyranny as people defending their right to their land against an occupier that threatens their livelihood and existence. Peace is still an aspiration that Israel rejects, and it continues to place obstacles in the way of its attainment. That has been so since the Arab peace initiatives began to receive the support of the international community. In this regard, I refer to the initiative of the Fez Summit of 1982, the resolutions, of the Palestine National Council of 1988 and the steps taken by the Palestinian leadership, including its proclamation of the State of Palestine.*
"On this occasion I extol the role of our sister State Egypt under the leadership of President Hosni Mubarak in supporting the inalienable legitimate rights of the Palestinians, even as Israel's intransigence hinders every initiative to solve the problem end obstructs every effort to achieve peace.
"The Israeli authorities' inhuman treatment of the Palestinian Arab people is the greatest threat to any peace plan, and the worst possible policy feat they could pursue if they wish to establish a proper human relationship with the Arab people. Israel must accept reality; there is no alternative. And the reality is that the Palestine Liberation Organization is the sole and legitimate representative of the Palestinian people. 'It should realize that the sacrifices made by the Palestinian Council in putting forward a formula for peace in Palestine provide Israel with an opportunity for peace. The Israeli authorities must realize that this great sacrifice by the Palestinian people is the high price they are paying in the quest for peace and security and preservation of their national identity.
"Also of concern to Palestine are the Arab lands occupied by Israel in the Syrian Golan and in South Lebanon. Invasion and occupation are not acceptable; they are intolerable, and must be brought to an end as quickly as possible. "But Israel views the Middle East as a single field, including the Arab Maghreb and some countries of South West Asia, and in that regard its policy is to build rockets and prepare weapons of mass destruction, including deadly nuclear, chemical and bacteriological weapons. We must never forget that those are all weapons of total annihilation, and it is our inescapable obligation to see to it that they are destroyed in their entirety. Calling for their partial destruction is contradictory, as is the demand that weapons of mass destruction be limited. The long-range missile the Israeli authorities fired at the Libyan coast, in the Mediterranean, confirms that peace and security based on humane considerations is far from the minds of Israeli politicians. But of course they will frighten no one.
"Are we likely this year to see a better understanding of the components necessary for the achievement of peace, with the Israeli authorities proving there has been a change in their assessment of what is right? Or will Israel ruin all opportunities for peace by insisting on an Israeli kind of peace that can never be achieved? 
"With respect to the situation in the Gulf, we express our appreciation 
to the Governments of two neighbouring countries, Iran and Iraq, for adhering to their commitment to the cease-fire. That is a necessary step towards ending the war and for progress towards building essential bridges of peace between two neighbours following the horrors of bloody warfare they endured for eight years.
"It must be pointed out that the state of no war no peace is always characterized by unacceptable surprises and that peace must be the goal. Both parties accepted Security Council resolution 598 (1987). He commend Iraq for its initiative in this regard. The Secretary-General and his staff have made great efforts to break the deadlock in the current negotiations. There is an urgent need to remove humanitarian problems as points of contention, precisely because they are humanitarian and because that will have a very positive effect on the spirit of the negotiations. In this regard, I want to refer in particular to the prisoners of war. As always, we shall support the Secretary-General and his staff in their efforts to reach a final solution to this conflict which threatens the security and peace of the countries in the Gulf region, as well as international security.
"The tragedy of Lebanon has reached a stage at which it threatens the foundation and the safety of the State. At the recent emergency Arab summit conference held In Casablanca a decision was taken to authorize the high-level Arab Tripartite Committee - composed of the custodian of the two holy sites, King Fahd bin Abdulaziz; His Majesty King Hassan II and His Excellency President Chadli Bendjedid - to find a comprehensive solution to the Lebanese crisis. The Committee has put forward a special perspective to solve the problem - a perspective that includes a draft plan for national reconciliation.
"Thus far, the High Committee has had important successes. It achieved a cease-fire, and it convened a meeting of the Lebanese parliamentarians, which is taking place at present in Taif, in the Kingdom of Saudi Arabia. For 12 days those parliamentarians have been working continuously to reach an
agreement that will restore peace to the country, and constitutional institutions to the State, will result in political reforms, and will establish Lebanese sovereignty over all Lebanese national territory.
"The custodian of the two holy sites. King Fahd bin Abdulaziz, in the name of the Tripartite Arab Committee, has emphasized the need for the brothers in Lebanon to have a unified conception that will enable them to define the future of their country according to the formula that they think will preserve the unity of the States its land and people, and will ensure lasting peace and comprehensive stability. King Fahd has exhorted all the Lebanese parties and other parties concerned with the Lebanese issue to intensify their efforts to secure success for the endeavours to achieve the beneficial goals that everyone is striving for in this respect.
"The Israeli forces must be withdrawn from South Lebanon in accordance with the Armistice Agreements of 1949 and in implementation of Security Council resolution 425 (1978). He are very hopeful - indeed, confident - that stability, security and peace will return to the land of Lebanon, and that that country will regain its civilized and constructive role and will be able to look forward to a tomorrow when peace will repair that war destroyed.
"We reiterate our appreciation of the Soviet Oh ion's courage in deciding to withdraw from Afghanistan and to adhere strictly to the withdrawal date. We hope that the Soviet Union, having made that brave decision, recognizes that the regime holding out in Kabul brought upon Afghanistan the horrors of more than eight years of civil war. It will not be easy for the mujahidin and their provisional Government to reward that regime by having it share in governing the country and administering the affairs of the people who suffered at its hands, the horrors of war, destruction and expulsion, and at the same time to honour the regime with the prestige of a State and fee esteem of Afghanistan's people.
"The continuing intransigence of the regime will do nothing to repair the rift with its neighbours. It will do nothing to build bridges of understanding and good neighbourliness. A failed regime that could not ensure safety and tranquillity, or even impose itself by force when it was propped up by a superior foreign army is finished and is on its way out. Attempts at bargaining will only serve to prolong fee tragic suffering of fee Afghan people. This heroic people set one of the best possible examples in sacrifice, in defence of their religion, their honour and their homeland. They demonstrated to all who seek freedom that there is a clear way, which does not tolerate bargaining.
"The problem of Namibia is entering its final stages. That country is on the threshold of enjoying independence. We hope feat the world community will continue to press for a comprehensive solution until Namibia attains complete independence. The methods of prevarication and procrastination to which the Government of South Africa is resorting, in order to foil the implementation of fee United Nations plan in one way or another, will only have negative results in South Africa. That Government should learn from the experience of others who preceded them in colonizing Africa and who preceded them in departing from Africa, we will be glad, in the near future, to welcome Namibia as a free, Independent State and as an active member of fee community of nations.
"South Africa, with its system of apartheid, is  resisting the winds of change and fee storms of adjustment that are overcoming apartheid and racial discrimination everywhere, especially on the African continent. Despite some signs of comprehension and understanding brandished by fee regime in South Africa, the wide gap between the ltoite minority and the black majority and the repugnant relationship between them, to which the minority is clinging, are a warning of the dangers to the security and stability of the region, a warning of what will happen if the responsible officials in South Africa do not wake up quickly to the evil consequences of their present policy, which is condemned by the whole world and which all States, including Saudi Arabia, are standing together to end.
"It will not do South Africa and its Government any good to co-operate with the regime in Israel, overtly or covertly, in the field of trade, industry and finance or in the field of nuclear armaments, intelligence, illegal operations and training, because a system founded on apartheid is bound to change or come to an end.
"As we all knew, polities cannot be set straight unless economics is set straight as well. In many respects the inter national economy was strong last year and at the beginning of this year. Gross national product in the industrial States increased by 4 per cent in 1988, and international trade increased by 9 per cent - one of the greatest increases over the last 10 years. The rate of employment in industrial countries increased by 2 per cent in 1988, while the rate of unemployment decreased from 7.S per cent to 7 per cent. "Against that picture, we still see the gap between the industrial countries and the developing countries widening. Official assistance and financial support to the developing nations have decreased. Many developing countries use considerable amounts of their financial resources to make payments to debtor countries. The gap is therefore widening between the industrial countries, where economic performance is improving, and most of the developing countries, where economic performance is worsening because of their economic problems, which constitute one of the most serious obstacles to international understanding, despite the climate of detente to which we pointed earlier.
-The decrease in the price of the raw materials exported by fee developing countries still represents a major obstacle on the path to their growth and economic development, at a time when those countries ate also facing a rise in the price of manufactured goods imported from the industrialized countries. The developing countries are still dealing with development problem in the face of increasing difficulties because the industrial countries, especially those which used to rule some of there, have left to their present Governments the burdens of poverty and backwardness. These industrial countries have not carried out their responsibility to support human and material development projects in the countries that have gained independence. We still persistently call for the resumption and revitalization of the North-South negotiations and for them to work earnestly foe solutions to the problems that are impeding progress in this field. We also call for a curbing of the protectionist policies in the industrialised countries in tariff and non-tariff forms, which constitute basic obstacles to balanced trade and impede economic development, not only in developing countries, but also in the industrialized countries themselves. We also call for an intensification of the co-ordination of economic policies between industrialized countries in order to revitalize the world economy, support its stability and facilitate the incorporation of the developing countries into that world economy.
"The Kingdom of Saudi Arabia is playing a positive role in serving the world economy, and at the same time in giving assistance and support - mostly in the form off grants - to developing countries. We stress the importance of fee fact feat fee improvement in international relations should be accompanied by a reasonable balance in economic relations, especially since military

expenditure is supposed to decrease in the industrial countries which can thus demonstrate their good intentions by setting aside part of those savings to support development in the developing countries and improve fee trade balance.
 "We look forward to the coming year and we are hopeful that international problem will be solved. At the same time, we shall shoulder our responsibilities, which are of no less importance, for solving those regional problem feet are threatening peace and security. We are hopeful that, when we meet next year, we shall be able to report actual achievements, so that we can assure coming generations feat the prospects for humanity are better than they were in the past."
